


Exhibit 10.59

 

FORM OF SECOND AMENDMENT
TO
EXECUTIVE SEVERANCE AGREEMENT

 

Second Amendment (“Amendment”) made as of                            day of
                          , 2008 to the Executive Severance Agreement
(“Agreement”) dated as of                               , by and between
Mac-Gray Corporation, a Delaware corporation with its principal place of
business in Waltham, Massachusetts (the “Company”), and
                                   (the “Executive”).

 

WHEREAS, the parties hereto desire to amend the Agreement to comply with the
requirement of Section 409A of the Internal Revenue Code of 1986, as amended;
and

 

WHEREAS, the parties hereto desire that this Amendment be deemed a modification
and an amendment to the Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
Company and the Executive agree as follows:

 


1.                                       SECTION 4 OF THE AGREEMENT IS HEREBY
AMENDED BY ADDING THE FOLLOWING AT THE END THEREOF:


 

“Notwithstanding the foregoing, if the Change in Control does not constitute a
change in the ownership or effective control of the Company, or in the ownership
of a substantial portion of the assets of the Company, within the meaning of
Section 409A of the Code, the severance amount under subsection (i) shall be
paid in salary continuation in accordance with the Company’s regular payroll
practices over 18 months, commencing on the first payroll date which is on or
immediately after the 30th day after the Executive’s Date of Termination and the
severance amount under subsection (ii) shall be paid in a lump sum within the
first 75 days of the year following the year of termination.”

 


2.                                       SECTION 5(A) OF THE AGREEMENT IS HEREBY
AMENDED BY DELETING THE FINAL SENTENCE OF THE FIRST PARAGRAPH OF SAID SECTION IN
ITS ENTIRETY AND BY SUBSTITUTING THEREFOR THE FOLLOWING:


 

“To the extent that there is more than one method of reducing the payments to
bring them within the Threshold Amount, the payments and benefits shall be
reduced in the following order:  (1) cash payments not subject to Section 409A
of the Code; (2) cash payments subject to Section 409A of the Code;
(3) equity-based payments and acceleration; and (4) non-cash forms of benefits. 
To the extent any payment is to be made over time (e.g.,

 

--------------------------------------------------------------------------------


 

in installments, etc.), then the payments shall be reduced in reverse
chronological order.”

 


3.                                       SECTION 20 OF THE AGREEMENT IS HEREBY
AMENDED BY ADDING THE FOLLOWING AT THE END THEREOF:


 

“All in-kind benefits provided and expenses eligible for reimbursement under
this Agreement shall be provided by the Company or incurred by the Executive
during the time periods set forth in this Agreement.  All reimbursements shall
be paid as soon as administratively practicable, but in no event shall any
reimbursement be paid after the last day of the taxable year following the
taxable year in which the expense was incurred.  The amount of in-kind benefits
provided or reimbursable expenses incurred in one taxable year shall not affect
the in-kind benefits to be provided or the expenses eligible for reimbursement
in any other taxable year.  Such right to reimbursement or in-kind benefits is
not subject to liquidation or exchange for another benefit.”

 


4.                                       ALL OTHER PROVISIONS OF THE AGREEMENT
SHALL REMAIN IN FULL FORCE AND EFFECT ACCORDING TO THEIR RESPECTIVE TERMS, AND
NOTHING CONTAINED HEREIN SHALL BE DEEMED A WAIVER OF ANY RIGHT OR ABROGATION OF
ANY OBLIGATION OTHERWISE EXISTING UNDER THE AGREEMENT EXCEPT TO THE EXTENT
SPECIFICALLY PROVIDED FOR HEREIN.


 


5.                                       THIS IS A MASSACHUSETTS CONTRACT AND
SHALL BE CONSTRUED UNDER AND BE GOVERNED IN ALL RESPECTS BY THE LAWS OF THE
COMMONWEALTH OF MASSACHUSETTS.


 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been executed as a sealed instrument by
the Company and by the Executive as of the date first above written.

 

 

Mac-Gray Corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Executive

 

 

 

 

 

 

 

Name:

 

[Signature Page to Second Amendment to Executive Severance Agreement]

 

--------------------------------------------------------------------------------

 
